SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
845
CAF 10-01327
PRESENT: SCUDDER, P.J., SMITH, CARNI, GREEN, AND MARTOCHE, JJ.


IN THE MATTER OF JULIAN S. AND VALERY S.
---------------------------------------------
NIAGARA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;                                           ORDER

MEGAN S., RESPONDENT,
AND DENNIS S., RESPONDENT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Niagara County (David
E. Seaman, J.), entered June 7, 2010 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, adjudged
that respondents had neglected the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   July 1, 2011                         Patricia L. Morgan
                                                Clerk of the Court